Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter

Claims 1-2, 4, 6-10 and 13-20 allowed.
With respect to claims 1-2, 4, 6-10 and 13-20 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
“the two first rear case sidewalls and the second rear case sidewall are each provided with a first magnetic member, the two first front case sidewalls and the second front case sidewall are each provided with a second magnetic member, and in a case where the front case and the rear case are completely assembled, the first magnetic member and the second magnetic member are attracted to each other, and 
wherein at least one of the first magnetic member and the second magnetic member is provided with a flexible sealing film.”
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.


None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.


Tonnoir (US 20210011988 A1) teaches a housing for an electronic badge, comprising: 
a rear case (back portion with display 160, see fig 5) defining a main board cavity (area which holds circuit board and electronic components 100, paragraph 0060), and formed with a display opening (opening for 160, figs 3, 5) in communication with the main board cavity (paragraph 0083 indicates that 161 is in communication with circuit board and electronic components 100) and a profile card receiving slot (9, fig 1) located outside the main board cavity; and
a front case (front portion with window 7, see fig 4) detachably disposed on the rear case to enclose the profile card receiving slot or both the display opening and the profile card receiving slot, a portion (7, fig 1) of the front case opposite the profile card receiving slot or both the display opening and the profile card receiving slot being made of a transparent material (paragraph 0044 recites ‘The device 1 has a window 7, open or with transparent protection, so that the visual information carried by the badge 200 remains visible after the badge 200 is inserted into the device 1’), such that the profile card receiving slot or both the display opening and the profile card receiving slot are visible through the portion of the front case (paragraph 0044 recites ‘The device 1 has a window 7, open or with transparent protection, so that the visual information carried by the badge 200 remains visible after the badge 200 is inserted into the device 1’),
wherein the profile card receiving slot (9) is located above the main board cavity in a top view of the rear case viewed in a direction from the front case to the rear case (since the transparent 
However Tonnoir fail to specifically teach a separate front housing and rear housing.
Bona (US 20120313754 A1) teaches a housing (fig 2) for an electronic badge, comprising:
a rear case (110) defining a main board cavity (space for 112), and formed with a display opening (space which 102 occupies) in communication with the main board cavity and a profile card receiving slot (space for 115 which communicates with the slot of [0027] which recites ‘a smart card 115 is illustrated adjacent the PCB support layer 114 and may be inserted into the device 100 via a slot’) located outside the main board cavity; and
a front case (101, fig 2) detachably disposed on the rear case to enclose the profile card receiving slot or both the display opening and the profile card receiving slot, a portion (102) of the front case opposite the profile card receiving slot or both the display opening and the profile card receiving slot being made of a transparent material ([0027])

the rear case comprises a rear case bottom plate (bottom part of fig 2), two first rear case sidewalls (annotated fig 2 below), and one second rear case sidewall (annotated fig 2 below), the first rear case sidewalls and the second rear case sidewall are both disposed on the rear case bottom plate (annotated fig 2 below), the two first rear case sidewalls are disposed oppositely and spaced apart (annotated fig 2 below), and the second rear case sidewall is connected to the two first rear case sidewalls (annotated fig 2 below),

    PNG
    media_image1.png
    526
    834
    media_image1.png
    Greyscale


the front case comprises a front case bottom plate (annotated fig 2 below), two first front case sidewalls and one second front case sidewall (annotated fig 2 below), the first front case sidewalls and the second front case sidewall are both disposed on the front case bottom plate (annotated fig 2 below), the two first front case sidewalls are disposed oppositely and spaced apart (annotated fig 2 below), and the second front case sidewall is connected to the two first front case sidewalls (annotated fig 2 below), and

    PNG
    media_image2.png
    526
    834
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of having several card slots as mentioned in Bona [0027] ‘It is envisioned that embodiments of the device 100 may accept multiple smart cards 115 via one or more slots’.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a profile card receiving slot above the main board cavity as taught by Bona into the device of Tonnoir. The ordinary artisan would have been motivated to modify Tonnoir in the above manner for the purpose of having several card slots as mentioned in Bona [0027] ‘It is envisioned that embodiments of the device 100 may accept multiple smart cards 115 via one or more slots’.


Tonnoir and Bona fails to teach that the two first rear case sidewalls and the second rear case sidewall are each provided with a first magnetic member, the two first front case sidewalls and the second front case sidewall are each provided with a second magnetic member, and in a case where the front case and the rear case are completely assembled, the first magnetic member and the second magnetic member are attracted to each other

Tsai (US 9282662 B2) teaches two first rear case sidewalls (sidewalls of 110) and a second rear case sidewall (other sidewall of 110, perpendicular to the ones shows in fig 4c) two first front case sidewalls and the second front case sidewall are each provided with a second magnetic member (115),

Tonnoir, Bona and Tsai fail to specifically teach that in a case where the front case and the rear case are completely assembled, the first magnetic member and the second magnetic member are attracted to each other

Weng (US 6922333 B2) (fig 1) teaches that in a case where the front case and the rear case are completely assembled, the first magnetic member (34) and the second magnetic member (32) are attracted to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Tsai and Weng into the device of Tonnoir and Bona. The ordinary artisan would have been motivated to modify Tonnoir and Bona in the above manner for the purpose of securely and conveniently attaching the two parts of the casing.

No reference was found to teach that wherein at least one of the first magnetic member and the second magnetic member is provided with a flexible sealing film in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841